Title: To Alexander Hamilton from Jedediah Huntington, 16 April 1799
From: Huntington, Jedediah
To: Hamilton, Alexander


          
            Dear Sir,
            New London 16 April 1799
          
          It was unknown to me that my Son Mr. Jabez Huntington had declined his Majority until his Resolution had been communicated to the War Office; as the Appointment was in Compliance with his sollicitation, some very imposing Advice must (as I learn) have swayed him to take a Step that his Constituent could not expect—I was not anxious as to the Success of his Application but am much so that he may not be under the Imputation of Inconsistancy, or occasion any unnecessary Trouble to the Executive—although there may be a Conflict between his Commission & some recent commercial Engagements, he thinks, on mature Reflection, that it is his duty to accept his Appointment on the first notice of his not being precluded by posterior Arrangements.
          I am with sincerest Regard dr Sir Your very obed Servt.
          
            Jed Huntington
          
          Maj General Hamilton
        